 



EXHIBIT 10.1

EMPLOYMENT AGREEMENT

     THIS AGREEMENT is effective the 8th day of January, 2003 by and between
BioReliance Corporation, a Delaware corporation with principal offices located
at 14920 Broschart Road, Rockville, Maryland 20850, and all of its subsidiary
companies and its successors or assigns (the “Corporation”) and David E. Jackson
(the “Executive”).



A.   POSITION AND EMPLOYMENT RELATIONSHIP:



  1.   The Executive is employed as the Vice President, Manufacturing (“Vice
President”) of the Corporation. Commencing on the effective date of this
Agreement for a term of twelve (12) months (hereinafter referred to as “Term”),
the Corporation hereby agrees to continue to employ the Executive in his current
position or a comparable position consistent with his qualifications and
experience, and the business needs of the Corporation. At the end of this twelve
(12) month Term, this Agreement and all its provisions will renew once for
another Term of twelve (12) months, unless ninety (90) days prior to the end of
the original Term, the Executive or the President and Chief Executive Officer of
the Corporation provides written notice to the other of an intent not to renew
the Agreement.     2.   Such employment relationship is not at-will and is
instead governed by the terms and conditions set forth in this Agreement. The
Employment relationship, however, may be terminated by the Corporation or the
Executive prior to the expiration of this twelve (12) month Term pursuant to
sections E, F, I, and J respectively of this Agreement.     3.   As Vice
President, the Executive shall perform such duties as may be assigned to the
Executive from time to time by the Corporation’s President and Chief Executive
Officer (“CEO”) or the Corporation’s Board of Directors (“Board”), including,
but not limited to the following: developing and executing plans toward
attainment of current and long-range objectives, including achieving revenue,
revenue growth and income objectives, maximum return on invested capital, and
quality, client satisfaction and employee development goals; developing
financial plans and budgets; overseeing all reporting functions; coordinating
activities with other vice presidents and supporting departmental directors;
supporting Corporate activities including market analyses, strategic planning,
R&D planning and project selection, engagement and assessments of potential
partners, and the like; supporting the evaluation and analysis of acquisition
opportunities, if any, as may be identified from time to time by the President
and CEO; developing and documenting novel or typical

1 of 9



--------------------------------------------------------------------------------



 





      manufacturing programs, procedures, methodologies and the like; meeting
with clients, understanding their product and production methods, and developing
timely and cost-effective strategies acceptable to them and to various national
regulatory authorities; designing major projects and, as appropriate, writing
major project plans; closing key proposals; directing complex technical
activities, in particular projects of significant scale and scope; solving
challenging technical, regulatory and service problems; building client
relationships; and anticipating follow-on client engagements.



B.   LIMITATION ON OUTSIDE ACTIVITIES: The Executive shall devote his full
employment energies, interest, abilities and time to the performance of the
obligations hereunder and shall not, without written consent of the Corporation,
through its President and CEO, render to others any service of any kind for
compensation, and in addition, shall not engage in any activity which conflicts
or interferes with the performance of the Executive’s duties hereunder.   C.  
COMPENSATION: For all services rendered by Executive pursuant to this Agreement,
Corporation will pay to Executive, and the Executive will accept as full
compensation hereunder, the following:



  1.   Base Salary: The Executive’s annual base salary (“salary”) during
calendar year 2002, as determined by the Compensation Committee of the Board,
shall be two hundred and twenty thousand dollars ($220,000). The salary will be
subject to all appropriate federal, state and local withholding requirements and
will be payable in equal bi-weekly installments. The Executive’s salary during a
subsequent calendar year during the Term of this Agreement will be determined by
the Compensation Committee of the Board based upon the recommendation of the
President and CEO, but in no event shall the Executive’s salary be less than the
salary he received during the prior calendar year.     2.   Performance Bonus:
If the Executive remains in the employ of the Corporation through December 31 of
each year during the Term of this Agreement, the Executive shall be eligible for
a performance bonus (“bonus”) based on individual and corporate performance
factors relating to mutually acceptable objectives. Executive’s bonus will be
subject to all appropriate federal, state and local withholding requirements.
The exact amount of the bonus will be at the discretion of the Compensation
Committee of the Board. Unless otherwise specified in this Agreement, the
Corporation will be obligated to pay the Executive the bonus as long as the
Executive (a) does not resign from the Corporation before December 31 of each
year, or (b) is not terminated for Cause (as hereinafter defined), or (c) does
not fail to meet his individual performance

2 of 9



--------------------------------------------------------------------------------



 





      objectives. This bonus may also be paid out on a quarterly basis at the
discretion of the Compensation Committee of the Board.     3.   Stock Options:
As an inducement to remain in the employ of the Corporation and as an incentive
to build the Corporation’s value, the Corporation may grant to the Executive
additional stock options. The number of option shares to be granted and their
timing and other terms will be determined by the Compensation Committee of the
Board and governed by the Corporation’s 1997 Incentive Plan (as adopted May 28,
1997 and amended and restated September 24, 1997, May 21, 1998, May 13, 1999,
and April 24, 2002) [hereinafter referred to as “1997 Incentive Plan"], which is
attached hereto as Exhibit 1.



D.   BENEFITS AND PERQUISITES:



  1.   Medical and Other Insurance Coverage: The Corporation shall provide such
medical and other insurance coverage to the Executive to the extent and on the
terms that such benefits are made available to other similarly situated
employees. This provision does not alter the Corporation’s right to modify or
eliminate any employee benefit plan from time to time and does not guarantee the
continuation of any kind or level of benefit or perquisite.     2.   Paid
Personal Leave: The Executive shall receive vacation, sick and personal holiday
leave pursuant to the Corporation’s Paid Personal Leave Policy (“PPL”) under the
schedule for an Executive of the Company, which is attached hereto as Exhibit 2
and incorporated herein by reference.     3.   Other Perquisites and Benefits:
The Corporation will provide the Executive with appropriate office space, as it
deems necessary, and will provide telephone, computer, email and internet access
as required to perform the Executive’s duties during the term of his employment.



E.   COMPENSATION UPON CHANGE IN CONTROL: Notwithstanding any other provision in
this Agreement, if there is a “change in control” of the Corporation (as
hereinafter defined) during the Term of this Agreement, and within twelve
(12) months thereafter, either (1) the Executive is terminated Without Cause (as
hereinafter defined in section F) or (2) the Executive’s responsibilities are
significantly reduced and, as a result, the Executive terminates his employment
pursuant to section J, the Executive shall be entitled to the compensation and
benefits set forth below.



  1.   Base Compensation: The Corporation shall pay the Executive sixteen
(16) months of his then current base salary. This compensation will be paid in
two parts, as follows: (a) an initial lump-sum payment of eight (8) months of
base salary will be paid within ten (10) working days of termination of
employment

3 of 9



--------------------------------------------------------------------------------



 





      and (b) beginning six (6) months after termination of employment, equal
monthly payments for eight (8) months thereafter. This second payment in section
(b) will be correspondingly reduced by any base compensation payments the
Executive receives through new employment. The Executive is obligated to inform
the Corporation, its successors and assigns, in writing within ten (10) calendar
days of his acceptance of such new employment and include in this notice what
his base compensation and expected start date are. However, if the Executive’s
base compensation at such new employment is equal to or exceeds his prior base
salary at the Corporation, the Executive may simply confirm this fact in the
notice in lieu of disclosing the actual new base compensation figure.     2.  
Stock Options: The disposition of any and all stock options granted by the
Corporation to the Executive will be governed by the 1997 Incentive Plan.     3.
  Bonus Compensation: The Corporation shall pay the Executive, within thirty
(30) calendar days of termination, his performance bonus, pro-rated to reflect
the date of termination.     4.   Medical Benefits: If the Executive elects to
continue medical benefits coverage under COBRA, the Corporation will pay the
applicable COBRA premium for a period of the lesser of eighteen (18) months or
until such time as the Executive obtains other employment that provides medical
benefits coverage, provided the Executive and any of his eligible dependents
elect COBRA continuation coverage. This provision is otherwise subject to all
applicable COBRA continuation requirements and does not alter the Corporation’s
right to amend or terminate its medical plan.     5.   Other Benefits: If the
Executive is involved in pre-approved course work eligible for reimbursement
under the Corporation’s Tuition Assistance Program (“Program”) or has an
education assistance loan outstanding under that Program, the Corporation will
reimburse any remaining balance due on the course work and forgive any
indebtedness in connection with the outstanding education assistance loan. This
provision is otherwise subject to all applicable Tuition Assistance Program
requirements and does not alter the Corporation’s right to amend or terminate
its Program.



    A “change in control” for purpose of this Agreement shall be deemed to have
occurred if the Corporation is subject to an acquisition in accordance with
Section 2.12 (1) of the Corporation’s 1997 Incentive Plan, which is attached
hereto as Exhibit 1.       The privileges, compensation, and benefits set forth
in section E survive the expiration of this Agreement as long as there is a
“change in control” as herein defined during the Term of this Agreement.

4 of 9



--------------------------------------------------------------------------------



 





    All compensation paid by the Corporation under section E will be subject to
all appropriate federal, state and local withholding requirements. Also,
notwithstanding anything contained in this Agreement to the contrary, to the
extent that any payment or distribution of any type to or for the benefit of the
Executive by the Corporation, any affiliate of the Corporation, any person who
acquires ownership or effective control of the Corporation or ownership of a
substantial portion of the Corporation’s assets (within the meaning of
Section 280G of the Internal Revenue Code of 1986 as amended (the “Code”), and
the regulations thereunder), or any affiliate of such person, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (the “Total Payment”), is or will be subject to the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), then the Total
Payments shall be reduced (but not below zero) if and to the extent necessary so
that no portion of the Total Payments will be subject to the Excise Tax. The
Corporation shall reduce or eliminate the Total Payments by first reducing or
eliminating the portion of the Total Payments which is payable in cash and then
by reducing or eliminating payments which are not payable in cash, in each case
in reverse order beginning with payments or benefits which are paid the farthest
in time from the determination that the Total Payments need to be reduced. All
determinations required to be made under this provision shall be made by a
nationally recognized accounting firm that is the Corporation’s outside auditor
at the time of such determinations.       Any dispute between the Executive and
the Corporation, it successors and assigns, involving section E will be resolved
by arbitration in accordance with section Q below, except any 280G determination
made by Corporation’s outside auditor shall be binding, final, and conclusive
upon the Corporation and the Executive.   F.   TERMINATION OF EMPLOYMENT: During
the Term of this Agreement, Executive’s employment is not at-will and may be
terminated by the Corporation only on two bases: (1) Cause; or (2) Without
Cause.



  (1)   As used in this Agreement, “Cause” shall mean that the Executive:



  (a)   committed an act or acts of personal dishonesty intended to result in
the Executive’s personal enrichment at the expense of the Corporation, and which
constitute(s) fraud, embezzlement, grand larceny or any felonious act;     (b)  
materially failed or refused to perform the Executive’s essential duties and
obligations as an employee of the Corporation;     (c)   committed an act of
willful misconduct;

5 of 9



--------------------------------------------------------------------------------



 





  (d)   was convicted of a felony or other serious crime;     (e)   has engaged
in the unlawful use of narcotics;     (f)   engaged in abusive use of alcohol to
a degree, or in a manner, that would materially and adversely affect the
performance of the Executive’s assigned work or degrade the reputation of the
Corporation;     (g)   violated the terms of the Confidentiality, Trade Secrets
and Noncompetition Agreement he signed on January 3, 2003;     (h)   violated or
breached the terms of this Agreement; or     (i)   is unable to perform the
essential functions of his position due to disability, injury, or illness as set
forth in section I below or due to death.     In accordance with these
definitions of Cause, the Board, or a delegated committee of the Board, will in
its sole discretion decide whether the Executive shall be terminated for Cause
after affording the Executive an opportunity to be heard on the matter. The
Board, or the delegated committee of the Board, will in its sole discretion
determine the time, place, and manner of the opportunity for the Executive to be
heard, but to the extent practicable any such meeting will take place in
Montgomery County, Maryland during regular business hours. If the Executive
fails to appear or to follow the manner of opportunity afforded by the Board or
its committee, the Board, or the delegated committee, may render its decision
without hearing the Executive’s views.



  (2)   Any reason for termination other than those set forth above will be
deemed to be Without Cause.



G.   TERMINATION WITHOUT CAUSE — EFFECT ON FUTURE COMPENSATION: In the event
Executive is terminated Without Cause and there has not been a “change in
control” as defined in section E, Executive will be entitled to receive the
following compensation and benefits:



  1.   Base Compensation: The Corporation shall pay the Executive his then
current salary for the remaining Term of this Agreement or for a period of six
(6) months, which ever period is greater. Such compensation shall be paid in
equal monthly payments and will be subject to all appropriate federal, state and
local withholding requirements.     2.   Stock Options: The disposition of any
and all stock options granted by the Corporation to the Executive will be
governed by the 1997 Incentive Plan.

6 of 9



--------------------------------------------------------------------------------



 





  3.   Bonus Compensation: The Corporation shall pay the Executive, within
thirty (30) calendar days of termination, his performance bonus, pro-rated to
reflect the date of termination.     4.   Medical Benefits: If the Executive
elects to continue medical benefits coverage under COBRA, the Corporation will
pay the applicable COBRA premium for a period of the lesser of eighteen (18)
months or until such time as the Executive obtains other employment that
provides medical benefits coverage, provided the Executive and any of his
eligible dependents elect COBRA continuation coverage. This provision is
otherwise subject to all applicable COBRA continuation requirements and does not
alter the Corporation’s right to amend or terminate its medical plan.     5.  
Other Benefits: If the Executive is involved in pre-approved course work
eligible for reimbursement under the Corporation’s Tuition Assistance Program
(“Program”) or has an education assistance loan outstanding under that Program,
the Corporation will reimburse any remaining balance due on the course work and
forgive any indebtedness in connection with the outstanding education assistance
loan. This provision is otherwise subject to all applicable Tuition Assistance
Program requirements and does not alter the Corporation’s right to amend or
terminate its Program.



H.   TERMINATION WITH CAUSE — EFFECT ON FUTURE COMPENSATION: In the event
Executive is terminated for Cause, Executive will be entitled to no future
compensation from the Corporation and any and all stocks options granted by the
Corporation to the Executive will be disposed of in accordance with the 1997
Incentive Plan. Moreover, the Executive will not earn any additional
compensation after the effective date of such termination.   I.   DISABILITY: If
the Executive is unable to perform the essential functions of his position due
to illness, injury, or incapacity for a period of more than twelve weeks
following the use of all available Paid Personal Leave (“PPL”), the compensation
otherwise payable to him under this Agreement shall cease and the Corporation
may terminate his employment unless the Board determines otherwise or the
Executive is able to perform the essential functions of his position with
reasonable accommodation.   J.   TERMINATION OF EMPLOYMENT BY EXECUTIVE:
Executive may terminate his employment upon thirty (30) days written notice to
the President and CEO. Unless otherwise provided herein, if the Executive
terminates his employment, the Executive shall only be entitled to base
compensation through the last day actually worked as well as any bonus
compensation for which the work period and performance criteria have been fully
met. The Board may provide the Executive with additional compensation, if the

7 of 9



--------------------------------------------------------------------------------



 





    Board in its discretion deems such additional compensation warranted. Also,
the disposition of any and all stock options granted by the Corporation to the
Executive will be governed by the 1997 Incentive Plan.   K.   CONFIDENTIALITY
AND NONCOMPETITION: By signing below, the Executive acknowledges his ongoing and
continuing obligation to abide by the Confidentiality, Trade Secrets and
Noncompetition Agreement that he executed on January 3, 2003 (“Trade Secrets
Agreements”), which is attached hereto as Exhibit 3 and incorporated herein by
reference.   L.   NO PRIOR AGREEMENTS: The Executive represents and warrants
that he is not a party or otherwise subject to or bound by the terms of any
contract, agreement or understanding which in any manner would limit or
otherwise affect his ability to perform his obligations hereunder. The Executive
further represents and warrants that his employment with the Corporation will
not require the disclosure or use of any confidential information belonging to
prior employers or to other persons or entities. The Executive understands that
the Corporation does not expect or desire and in fact disapproves of and forbids
the Executive to use or disclose, in the performance of his duties for the
Corporation, any such confidential information belonging to prior employers or
other persons or entities.   M.   ASSIGNMENT: This Agreement is personal to
Executive and may not be assigned in any way by Executive without prior written
consent by the Board of Directors of the Corporation. Any attempted assignment
by Executive will be void. Notwithstanding anything in this section to the
contrary, however, this Agreement may be assigned by the Corporation to any
parent, subsidiary, successor, or affiliate entity. The rights and obligations
under this Agreement will inure to the benefit of and will be binding upon the
heirs, legatees, administrators, and personal representatives of Executive and
upon the successors, representatives, and assigns of the Corporation.   N.  
ILLEGAL OR INVALID PROVISION: The parties intend for all provisions of this
Agreement to be enforced and enforceable to the fullest extent permitted by law.
If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future laws in effect during the term hereof,
however, that provision will be fully severable. This Agreement will be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part hereof, and the remaining provisions will remain in
full force and effect and will not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of each such illegal, invalid, or unenforceable provision, there will be
added automatically, as a part of this Agreement, a provision as similar in
terms to such illegal, invalid, or unenforceable provision as may be possible
and be legal, valid, and enforceable.

8 of 9



--------------------------------------------------------------------------------



 





O.   GOVERNING LAW: This Agreement shall be construed and governed by the laws
of the State of Maryland without regard to any conflict of laws rules or
provisions.   P.   ENTIRE AGREEMENT: This Agreement constitutes the entire
Agreement between the Corporation and the Executive. This Agreement may not be
changed orally, but only by an agreement in writing signed by the parties. This
Agreement supersedes all prior agreements, discussions or statements regarding
the Executive’s employment, except for the Confidentiality, Trade Secrets and
Noncompetition Agreement attached hereto as Exhibit 3, which will survive.   Q.
  ARBITRATION: Notwithstanding any other provision in this Agreement, any claim
or controversy relating to or arising out of this Agreement shall be resolved
exclusively by arbitration in accordance with the commercial rules then
obtaining of the American Arbitration Association. This Arbitration provision,
including any challenges to its enforceability, is governed by the Federal
Arbitration Act. The arbitration shall take place in Montgomery County,
Maryland. The Corporation and Executive shall bear separately their respective
attorney’s fees. The Corporation shall bear the cost of the arbitration and any
fees required by the commercial rules then obtaining of the American Arbitration
Association.   R.   MUTUAL UNDERSTANDING: Each party has read this entire
Agreement, fully understands the contents hereof, has had the opportunity to
obtain independent advice as to its legal effect, and is under no duress or
obligation of any kind to execute it. This Agreement reflects the mutual
understanding of the parties with the respect to all subject matters addressed
herein and will be construed accordingly.

BioReliance Corporation

          By:    /s/ William J. Gedale


--------------------------------------------------------------------------------

William J. Gedale
Chairman, Compensation Committee
Board of Directors   By:    /s/ David E. Jackson


--------------------------------------------------------------------------------

David E. Jackson   Address: 14920 Broschart Road
Rockville, MD 20850   Date:     January 8, 2003                       Date: 
   3 January 2003                    

9 of 9